Citation Nr: 1137054	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-40 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement an increased rating for lateral instability residual to right knee arthrotomy and excision of cystic lateral meniscus, currently rated 10 percent disabling 

2.  Entitlement to a separate, compensable rating for limitation of motion residual to right knee arthrotomy and excision of cystic lateral meniscus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to May 1977.

This case comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas.  In that decision, the RO denied entitlement to an increased rating for residuals of right knee arthrotomy and excision of cystic lateral meniscus, rated 10 percent disabling.  The issue on appeal has been bifurcated and recharacterized for the reasons stated below.

In July 2011, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.  During the hearing, the Veteran testified that, due to his right knee disability, he favored his left knee, which was starting to cause him problems.  Hearing Transcript, at 3-4.  The Board interprets this statement as raising the issue of entitlement to service connection for a left knee disability secondary to the service connected right knee disability.  This issue having been raised by the record, but not yet adjudicated by the Agency of Original Jurisdiction (AOJ), is referred to the AOJ for appropriate action because the Board does not have jurisdiction over it.


FINDINGS OF FACT

1.  The Veteran's right knee disability causes no more than slight lateral instability or recurrent subluxation.

2.  The Veteran's right knee disability causes noncompensable limitation of motion objectively confirmed by satisfactory evidence of painful motion.


CONCLUSION OF LAW

1. The criteria for a rating higher than 10 percent for lateral instability residual to right knee arthrotomy and excision of cystic lateral meniscus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5257 (2011).

2.  The criteria for a separate, 10 percent rating for limitation of motion residual to right knee arthrotomy and excision of cystic lateral meniscus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71, 4.71a, DCs 5003, 5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a December 2008 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for an increased rating for his right knee disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the December 2008 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the December 2008 letter.  The December 2008 letter also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter identified DC 5257 as the relevant diagnostic code, as that was the diagnostic code under which the Veteran's right knee disability was rated at that time.  Although the Board has granted a separate rating under DCs 5003 and 5260 as discussed below, the Veteran was not prejudiced by lack of notice of these specific diagnostic codes because he was informed in the December 2008 letter and during the hearing that he should present evidence regarding all right knee symptoms.  A remand for additional notification regarding additional diagnostic codes is therefore unnecessary.  See 38 C.F.R. § 19.9(a)(1) (remand required only when further action "is essential for a proper appellate decision").  Cf. 38 U.S.C.A. § 7261(b)(2) (West 2002) (Court must take due account of the rule of prejudicial error); Shinseki v. Sanders, 556 U.S. 396 (2009) (a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative).  

Moreover, during the Board hearing, the undersigned indicated that the Veteran should submit any potentially relevant evidence in his possession in support of his claim and elicited detailed testimony regarding his right knee symptomatology.  This action supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 (2011) was applicable to Board hearings in July 2011, complied with this regulation.  See 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Veteran was also afforded a January 2009 VA-authorized examination and February 2010 VA examination as to the severity of his right knee disability.  The Veteran contended in his October 2009 substantive appeal (VA Form 9) that the January 2009 examination was inadequate, and was afforded an additional examination in February 2010.  For the reasons discussed below, these examinations were adequate for rating purposes.

In his May 2011 statement in lieu of VA Form 646, the Veteran's representative argued that because the Veteran's last examination was more than a year old, a new examination was needed to determine the severity of his right knee disability.  VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124). The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect due to the passage of time and a possible increase in disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").  However, the mere passage of time does not trigger VA's duty to provide additional medical examination unless there is allegation of deficiency in the evidence of record.  Hart, 21 Vet. App. at 508 (citing Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007)).  The Veteran's representative did not allege a specific deficiency in the examination in his May 2011 statement, and neither he nor the Veteran did so during the Board hearing.  Moreover, for the reasons discussed below, the two VA examinations during the appeal period are adequate for rating purposes.  Consequently, a new VA examination is not required on this basis. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for an increased rating for right knee disability is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, uniform ratings are warranted as shown below.

Entitlement to service connection for the Veteran's right knee disability was granted in June 1977 based on in-service right knee lateral meniscectomy and cystectomy, and a 10 percent rating was assigned under 38 C.F.R. § 4.71a, DC 5257.  That rating was in effect when the Veteran filed his current increased rating claim in October 2008.  Under DC 5257, knee impairment with recurrent subluxation or lateral instability warrants a 10 percent rating if it is slight, a 20 percent rating if it is moderate, or a 30 percent rating if it is severe.  The Board finds that a rating higher than 10 percent is not warranted under DC 5257 for the following reasons.  On the January 2009 VA-authorized examination, all stability tests of the right knee ligaments, including medial collateral, lateral collateral, anterior cruciate, and posterior cruciate, were normal.  In addition, McMurray's test of the medial and lateral meniscus were both normal.  Similarly, on the February 2010 VA examination, the right knee was stable to varus and valgus stress, McMurray's test was positive for pain only, Lachman's test was negative, and anterior and posterior drawer tests were negative.  Moreover, none of the VA treatment records indicated that there was recurrent subluxation or or lateral instability of the right knee.  A September 2008 VA treatment note indicated that the Veteran wore a right knee brace and a December 2008 VA treatment note indicated that the Veteran had an impaired gait, but these were not specifically attributed to recurrent subluxation or lateral instability.  Thus, the medical evidence reflects that there has not been more than slight recurrent subluxation or lateral instability.

The Board must also consider the lay evidence.  Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Lay witnesses may also testify as to some matters of diagnosis and etiology, and the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent.  Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  On the January 2009 VA-authorized examination, the Veteran indicated that he experienced instability and giving way, but also indicated that he did not suffer from any episodes of dislocation or any recurrent subluxation/abnormal movement of the bones.  On the February 2010 VA examination, he indicated there was no giving way, but had feelings of locking and catching.  During the Board hearing, the Veteran indicated that he had episodes of instability.  Hearing Transcript, p. 15.

The Board finds that the Veteran's lay testimony does not warrant a rating higher than 10 percent under DC 5257.  He did not give a specific characterization of the degree of instability or indicate that it was more than slight.  When viewed in the context of the multiple normal stability tests on examination, and weighed against this medical evidence of a lack of instability, the Veteran's general statements that he experienced instability, giving way, locking, and catching do not indicate that any instability more closely approximated moderate instability warranting a rating higher than 10 percent under DC 5257.

Regardless of the precise basis of the RO's 10 percent rating, the Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Moreover, with regard to knee disability ratings, VA's General Counsel has held that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under DCs 5003 and 5257 provided additional disability is shown. VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).

The removal of semilunar cartilage (which occurs during a meniscectomy) warrants a 10 percent rating and dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent rating.  Neither the February 2009 nor January 2010 VA examiner indicated that there was dislocated semilunar cartilage, and neither a higher nor separate rating is therefore warranted on this basis.  Range of motion studies on both examinations were well beyond 15 degrees flexion and 45 degrees extension as discussed below; consequently, a separate compensable rating is not warranted under DCs 5260 and 5261, which provide for compensable ratings for flexion limited to 45 degrees and extension limited to 10 degrees.  There is also no evidence of ankylosis warranting a higher rating under DC 5256.  In addition, the January 2009 X-ray was normal and the February 2010 X-ray showed tricompartmental DJD changes of the right knee with mild narrowing of all joint spaces, but no fractures, dislocations, chondrocalcinosis or effusions.  Thus, there is no evidence of impairment of the tibia and fibula warranting a higher rating under DC 5262.

However, under DC 5003, applicable to arthritis, where there is noncompensable limitation of motion, a rating of of 10 percent is warranted if the limitation of motion is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Normal knee range of motion is 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.  The January 2009 VA-authorized examination report indicated that range of motion of the right knee was 0 to 120 degrees with pain beginning at 90 degrees.  The February 2010 VA examination The February 2010 VA examination report indicated that range of motion was 0 to 130 degrees with pain at 110 degrees.  The Veteran's statements on examination and during the Board hearing, as well as the January 2009 and February 2010 examiners, indicated that there was painful motion.  As there is noncompensable limitation of flexion with satisfactory evidence of painful motion, the Veteran is entitled to a separate 10 percent rating under DCs 5003-5260.  This separate 10 percent rating is consistent with the Veteran's statements on examination and Board hearing testimony that he experienced pain, popping, grinding, clicking, crepitus, and occasional swelling.  See 38 C.F.R. § 4.59 (painful motion is an important factor of disability, crepitation should be noted, and the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability with at least the minimum rating for the joint)

The Veteran is not, however, entitled to a rating higher than 10 percent for this limitation of motion.  When assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  On the January 2009 VA-authorized examination, after repetitive range of motion studies, range of motion was again 0 to 120 degrees with pain, fatigue, and lack of endurance present.  The February 2010 VA examiner indicated that the Veteran did not exhibit further loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing, and that there was increased pain on repetitive motion testing.  Thus, despite the presence of some of the DeLuca factors, these factors did not result in flexion limited to 30 degrees or extension limited to 15 degrees, the requirements for a 20 percent rating for limitation of motion under DCs 5260 and 5261.  

With regard to the two VA examinations, the Board finds that they were adequate for rating purposes, because, as shown above, the examiners discussed the relevant medical history (the in-service meniscectomy), and gave a detailed description of the relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (examination adequate where based on consideration of the Veteran's prior medical history and examinations and also described the disability in sufficient detail to allow the Board to make a fully informed evaluation).  The February 2010 examiner indicated that he reviewed the claims file and the January 2009 examiner did not so indicate.  However, lack of claims file review does not in and of itself render an examination report inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance") (citing Snuffer v. Gober, 10 Vet.App. 400, 403-04 (1997); D'Aries v. Peake, 22 Vet.App. 97, 106 (2008)).  See also VAOPGCPREC 20-95 (July 14, 1995) (listing circumstances in which claims folder should be reviewed prior to VA examination, but declining to adopt a rule requiring such review in every case).  As the January 2009 VA-authorized examiner noted the relevant prior medical history, his examination report was not rendered inadequate by his lack of indication of claims file review.  In addition, each examiner indicated the point at which pain was felt during repetitive range of motion studies and that there was no additional limitation of motion due to any of the DeLuca factors.  Cf.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (Vet. App. Aug. 23, 2011) (because the examiner failed to address any range of motion loss specifically due to pain and any functional loss during flare-ups, the examination lacked sufficient detail necessary for a disability rating).  Thus, the examinations were adequate for rating purposes.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's right knee disability are fully contemplated by the applicable rating criteria.  The various diagnostic codes that the Board considered above, along with the DeLuca factors and those discussed in 38 C.F.R. § 4.59, address a broad range of symptoms, and the Board has considered many of those symptoms in granting a separate rating for noncompensable limitation of motion objectively confirmed by satisfactory evidence of painful motion, in addition to the rating already in effect for the different symptoms of lateral instability.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, while he indicated during the hearing that his right knee disability limited his effectiveness as a car salesman and working at a college, and that he could not participate on his work basketball or softball teams, the Veteran indicated on the January 2009 VA-authorized examination that he was still able to perform his job as a car salesman with minimal impairment of decreased endurance for walking long periods or long distances, and had not lost time from work due to this condition.  Thus, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for the right knee disability is not warranted.  38 C.F.R. § 3.321(b)(1).

The Board notes that, as to the right knee surgical scar, a January 2009 VA-authorized examiner indicated that the scar was asymptomatic, and the Veteran indicated there was no pain from the scar during the Board hearing.  Hearing Transcript, p. 25.  Thus, a separate rating for the surgical scar is not warranted. 

Finally, as there is no evidence of unemployability due to the right knee disability, a TDIU need not be considered.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For the foregoing reasons, the preponderance of the evidence is against a rating higher than 10 percent for lateral instability residual to right knee arthrotomy and excision of cystic lateral meniscus and in favor of a separate rating of 10 percent, but no higher, for limitation of motion residual to right knee arthrotomy and excision of cystic lateral meniscus.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement an increased rating for lateral instability residual to right knee arthrotomy and excision of cystic lateral meniscus, currently rated 10 percent disabling, is denied.

Entitlement to a separate rating of 10 percent, but no higher, is granted for limitation of motion residual to right knee arthrotomy and excision of cystic lateral meniscus, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


